Case 1:13-cr-00055-IMK Document 1262 Filed 07/30/21 Page 1 of 7 PageID #: 4646



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

                  Plaintiff,

v.                                       CRIMINAL NO. 1:13CR55-12
                                              (Judge Keeley)

ANGELA NELSON,

                  Defendant.

                   MEMORANDUM OPINION AND ORDER
  DENYING DEFENDANT’S MOTION FOR RECONSIDERATION [DKT. NO. 1253]

      On July 1, 2021, the defendant, Angela Nelson (“Nelson”),

moved the Court, pursuant to 18 U.S.C. § 3742(e), to reconsider her

sentence (Dkt. No. 1253). For the reasons that follow, the Court

DENIES Nelson’s motion.

                               I. BACKGROUND

      On March 14, 2014, Nelson pleaded guilty to distributing

heroin within 1000 feet of a protected location, in violation of

21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 860 (Dkt. Nos. 326, 328).

On November 25, 2014, the Court sentenced Nelson to 51 months of

imprisonment, followed by 72 months of supervised release (Dkt. No.

589).

      Nelson began her first term of supervised release on October

3, 2018, but struggled to comply with the imposed conditions (Dkt.

No. 1096). Specifically, she refused outpatient therapy, used

opiates and methamphetamine, and absconded from supervision (Dkt.

No. 1105 at 1-3). Based on these violations, on April 1, 2019, the
Case 1:13-cr-00055-IMK Document 1262 Filed 07/30/21 Page 2 of 7 PageID #: 4647



USA v. NELSON                                                 1:13CR55-12

                   MEMORANDUM OPINION AND ORDER
  DENYING DEFENDANT’S MOTION FOR RECONSIDERATION [DKT. NO. 1253]
Court revoked Nelson’s supervision and sentenced her to 18 months

of imprisonment, followed by 54 months of supervised release (Dkt.

No. 1130).

      On May 4, 2020, Nelson began her second term of supervision,

but she failed to remain in contact with her probation officer and

did not participate in outpatient substance abuse and mental health

counseling as directed (Dkt. No. 1182). On September 16, 2020, the

probation officer filed a Petition for Warrant or Summons for

Offender Under Supervision (“12C”), requesting the issuance of a

warrant because Nelson had absconded from supervision for a second

time. Id.

       Thereafter, on December 7, 2020, Nelson was arrested by the

Granville Police Department for shoplifting, and the probation

officer filed an Amended 12C informing the Court of this conduct

(Dkt. No. 1214). Although Nelson waived her preliminary hearing on

the Amended 12C, her cousin testified that she would have a

suitable place to live and work should she be released pending

final adjudication of the petition (Dkt. No. 1224). However,

because the probation officer could not determine if the home was

suitable    and   therefore   objected    to   release,   Magistrate   Judge

Michael J. Aloi remanded Nelson to the custody of the United States

Marshals Service pending a final revocation hearing. Id.

                                      2
Case 1:13-cr-00055-IMK Document 1262 Filed 07/30/21 Page 3 of 7 PageID #: 4648



USA v. NELSON                                                        1:13CR55-12

                     MEMORANDUM OPINION AND ORDER
    DENYING DEFENDANT’S MOTION FOR RECONSIDERATION [DKT. NO. 1253]
       On February 18, 2021, the Court held a final revocation

hearing and considered the arguments of counsel and testimony from

Nelson and her cousin (Dkt. No. 1230). At the hearing, the Court

held the Amended 12C in abeyance and released Nelson to home

confinement with electronic monitoring until she could arrange for

placement at a long-term substance abuse treatment program (Dkt.

No. 1231).

       Unfortunately,      on    February      22,    2021,   when   the   probation

officer      attempted    to    conduct    a   home     inspection   and   location

monitoring installation at the residence where Nelson had been

ordered to      stay,    no one     was   at    home    (Dkt. No. 1238       at   2).

Thereafter, on February 24, 2021, the probation officer conducted

a     home    visit,     during    which       Nelson     tested     positive     for

methamphetamine. Id. at 3. Marijuana seeds were also found in her

possession at that time. Id.

       On April 14, 2021, the Court conducted a final revocation

hearing at which it revoked Nelson’s supervised release based on

her various violations and demonstrated unwillingness to comply

with the terms of her supervision, and sentenced her to 36 months

of imprisonment with no supervised release to follow (Dkt. No.

1250).



                                           3
Case 1:13-cr-00055-IMK Document 1262 Filed 07/30/21 Page 4 of 7 PageID #: 4649



USA v. NELSON                                                 1:13CR55-12

                   MEMORANDUM OPINION AND ORDER
  DENYING DEFENDANT’S MOTION FOR RECONSIDERATION [DKT. NO. 1253]
      On July 1, 2021, Nelson, pro se, moved the Court to reconsider

her sentence pursuant to 18 U.S.C. § 3742(e) (Dkt. No. 1253-1 at 1-

2). In support, she cited her enrollment in the Residential Drug

Abuse Program (“RDAP”) for her addiction, and the Female Integrated

Treatment Program (“FIT”) for her mental illness. Id. Nelson also

attached inmate discipline data which apparently shows that she has

not committed any new infractions during the first months of her

current term of incarceration (Dkt. No. 1253-2 at 1). Finally, she

provided her Inmate Education Transcript, showing she completed

several courses offered by the Bureau of Prisons (“BOP”) between

2015 and 2019 (Dkt. No. 1253-3). Although not explicitly addressed

in her motion, it appears these documents were submitted to show

Nelson’s    post-conviction     rehabilitation,     albeit    prior   to   her

current incarceration for violating her supervised release. See,

Pepper v. United States, 562 U.S. 476, 131 S. Ct. 1229 (2011).

                            II. APPLICABLE LAW

      Generally, a sentence of imprisonment is final. 18 U.S.C.

§ 3582(b). A sentence of imprisonment may be modified or corrected

pursuant to Rule 35 of the Federal Rules of Criminal Procedure and

other statutes that do not apply here. Rule 35 provides that a

court may “correct a sentence that resulted from arithmetical,

technical,    or   other   clear   error”   or   reduce   a   sentence     for

                                      4
Case 1:13-cr-00055-IMK Document 1262 Filed 07/30/21 Page 5 of 7 PageID #: 4650



USA v. NELSON                                                 1:13CR55-12

                   MEMORANDUM OPINION AND ORDER
  DENYING DEFENDANT’S MOTION FOR RECONSIDERATION [DKT. NO. 1253]
substantial assistance upon the government’s motion. Fed. R. Crim.

P. 35(a), (b). Motions made pursuant to Fed. R. Crim. P. 35 must be

filed within the 14 days of the oral pronouncement of the sentence.

Fed. R. Crim. P. 35(c)

                             III. DISCUSSION

      Nelson’s motion for reconsideration is untimely because it was

filed 78 days after her revocation sentence was orally pronounced.

Even if it been timely filed, Nelson does not argue that her

sentence was imposed subject to any “arithmetical, technical, or

other clear error.” Fed. R. Crim. P. 35(a). Nor does she contend

that any statute other than 18 U.S.C. § 3742(e) expressly permits

a reduction.

      Moreover, Nelson’s argument for reconsideration, pursuant to

18 U.S.C. § 3742(e) and based on post-sentencing rehabilitation, is

foreclosed by the fact that her revocation sentence has not been

set aside on appeal.      See, 18 U.S.C. 3742(e) (“Upon review of the

record, the court of appeals shall determine whether the sentence

was imposed in violation of law, was imposed as a result of an

incorrect application of the sentencing guidelines, [or] is outside

the applicable guideline range. . . .”).

      Furthermore, despite the Court having held her Amended 12C in

abeyance so that she could pursue the drug treatment she requested,

                                      5
Case 1:13-cr-00055-IMK Document 1262 Filed 07/30/21 Page 6 of 7 PageID #: 4651



USA v. NELSON                                                   1:13CR55-12

                   MEMORANDUM OPINION AND ORDER
  DENYING DEFENDANT’S MOTION FOR RECONSIDERATION [DKT. NO. 1253]
Nelson continued to violate the terms of her supervision, just as

she has    done   repeatedly    in   the   past.   Therefore,    the    Court’s

sentence of 36 months of incarceration without supervision to

follow, the statutory maximum pursuant to 18 U.S.C. § 3583(e)(3),

was appropriate and no more than necessary to address Nelson’s

continued and flagrant violations of supervised release.

      Finally, by Nelson’s own admission, she is enrolled in the

RDAP and FIT programs and is currently seeking treatment for both

her   addiction    and   mental      health   issues   (Dkt.    No     1253-1).

Critically, though, she has only been incarcerated for three months

and both programs can take up to one year to complete.1 Therefore,

even if the Court could consider Nelson’s post-sentencing conduct

to reduce her sentence, she is actively engaged in rehabilitation

and any early release would disrupt the progress she has hopefully

made during her most recent term of imprisonment.

                               IV. CONCLUSION

      For the reasons stated, the Court DENIES Nelson’s Motion for

Reduction of Sentence (Dkt. No. 1253).



      1
       RDAP lasts from nine to twelve months, and FIT lasts from
four to twelve months. Federal Bureau of Prisons, Directory of
N   a  t   i   o  n   a  l         P   r   o  g   r  a   m  s   ,
https://bop.gov/inmates/custody_and_care/docs/20170518_BOPNationa
lProgramCatalog.pdf (2017) (last accessed July 29, 2021).

                                       6
Case 1:13-cr-00055-IMK Document 1262 Filed 07/30/21 Page 7 of 7 PageID #: 4652



USA v. NELSON                                                 1:13CR55-12

                   MEMORANDUM OPINION AND ORDER
  DENYING DEFENDANT’S MOTION FOR RECONSIDERATION [DKT. NO. 1253]
      It is so ORDERED.

      The Clerk SHALL transmit copies of this Order to Nelson by

certified mail, return-receipt-requested, and to counsel of record

and all appropriate agencies by electronic means.

DATED: July 30, 2021


                                          /s/ Irene M. Keeley
                                          IRENE M. KEELEY
                                          UNITED STATES DISTRICT JUDGE




                                      7
